Judgment reversed upon the law and new trial granted, with costs to the appehant to abide the event. It was error for the court to exclude the claim filed with the Workmen’s Compensation Commission. While it is a general rule that the mere contents of a written instrument claimed to have been executed by a certain person are not sufficient evidence of the fact of execution, it appears here that the person who, it is claimed, executed the instrument was unable to sign his name and the contents of the instrument are solely referable to that person. In such case the instrument should be admitted as some proof of its execution by that person. Here, if the instrument had been admitted, it, and the denial of plaintiff that he executed it, would have raised a question of fact for the jury. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.